EXHIBIT 12 COMPUTATION OF RATIOS (UNAUDITED) Our consolidated ratios of earnings to fixed charges and earnings to combined fixed charges and preference distributions for each of the fiscal years ended December 31, 2015, 2014, 2013, 2012 and 2011 are as follows: For the Year Ended December 31, (Amounts in thousands) 2015 2014 2013 2012 2011 Income (loss) from continuing operations before income taxes and income from partially owned entities $ 735,103 $ 492,492 $ 328,810 $ (29,300) $ 358,473 Fixed charges 450,292 487,651 480,058 457,247 461,311 Income distributions from partially owned entities 63,438 96,286 54,030 226,172 93,635 Capitalized interest and debt expense (59,305) (62,786) (42,303) (16,801) (1,197) Earnings - Numerator $ 1,189,528 $ 1,013,643 $ 820,595 $ 637,318 $ 912,222 Interest and debt expense $ 378,025 $ 412,755 $ 425,782 $ 431,235 $ 453,420 Capitalized interest and debt expense 59,305 62,786 42,303 16,801 1,197 1/3 of rental expense – interest factor 12,962 12,110 11,973 9,211 6,694 Fixed charges - Denominator 450,292 487,651 480,058 457,247 461,311 Preferred unit distributions 80,736 81,514 83,965 86,873 82,384 Combined fixed charges and preference distributions - Denominator $ 531,028 $ 569,165 $ 564,023 $ 544,120 $ 543,695 Ratio of earnings to fixed charges 2.64 2.08 1.71 1.39 1.98 Ratio of earnings to combined fixed charges and preference distributions 2.24 1.78 1.45 1.17 1.68 Earnings equals (i) income from continuing operations before income taxes and income from partially owned entities plus (ii) fixed charges and (iii) income distributions from partially owned entities, minus (iv) capitalized interest and debt expense. Fixed charges equals (i) interest and debt expense plus (ii) capitalized interest and debt expense and (iii) the portion of operating lease rental expense that is representative of the interest factor, which is one-third of operating lease rentals. Combined fixed charges and preference distributions equals fixed charges plus preferred unit distributions.
